To compel respondent to approve a bond in the penal sum of $250, on appeal by relators from, an order appointing a receiver.
Denied, with costs, February 2, 1897.
Relators and Jos. B. Comstock were partners. Jos. B. Corn-stock died August 17, 1894. In December, 1895, relators filed a bill for an accounting and to close up the partnership matters. At the instance of defendants' a 'receiver was appointed, from which appointment complainants gave notice of appeal and tendered a bond in the sum of $250, which the circuit judge refused to approve. The circuit judge returns that it was made to appear before him that the interest 'of the decedent in said ■co-partnership was worth upwards of $100,000, and the court •ordered a bond in that sum.